           IN THE UNITED STATES DISTRICT COURT

         FOR THE SOUTHERN DISTRICT OF GEORGIA


                                         CASE NO.


                           GENERAL ORDER

     Federal Rule of Civil Procedure 26(f) requires the parties to confer,

develop a proposed discovery plan, and submit a report to this Court.

Subsequent to the filing of the report, a Scheduling Order must be entered

pursuant to Fed. R. Civ. P. 16(b). Therefore, by the earlier of 60 days after

any defendant has been served with the complaint or 45 days after any

defendant has appeared, the parties shall confer as provided in Rule 26W.

See L.R. 26.1(a). Within 14 days after the required conference held

pursuant to Rule 26(f), the parties shall submit to the Court a written

report conforming to the language and format of the Rule 26(f) Report

attached to this Order. L. R. 26.1(b); see Appendix of Forms to Local Rules.

     Except in unusually protracted or complex cases, the parties will be

expected to adhere to the following deadlines and limitations:
      1.    The parties shall serve all written discovery on opposing parties
            and shall complete all depositions within 140 days of the filing
            of the last answer of the defendants named in the original
            complaint. L.R. 26.1(d)(i).

      2.    The plaintiff must furnish the expert witness reports and
            disclosures required by Rule 26(a) (3) within 60 days after the
            Rule 26(f) conference. L.R. 26.1(d)(ii).

      3.    The defendant must furnish the expert witness reports and
            disclosures required by Rule 26(a)(2) within 90 days after the
            Rule 26(0 conference (or 60 days after the last answer,
            whichever is later). L.R.26.1(d)(iii),

      4.    The last day for filing motions to add or join parties or amend
            the pleadings is 60 days after the first answer of the defendants
            named in the original complaint. L.R. 16.3.

      5.    The last day for filing all other motions, including Daubert
            motions but excluding motions in limine, is 30 days after the
            close of discovery. L.R. 7.4.

Plaintiffs counsel shall ensure that a copy of this Order is served upon each

party. Finally, a party who cannot gain the cooperation of the other party

in preparing the Rule 26(f) report should advise the Court prior to the due

date of the report of the other party's failure to cooperate.

      SO ORDERED.


                                                UNITED STATES MAGISTRATE JUDGE
                                                SOUTHERN DISTRICT OF GEORGIA
                 UNITED STATES DISTRICT COURT

                SOUTHERN DISTRICT OF GEORGIA

                                        DIVISION



                Plaintiff

                                        Case No.



                Defendant         )

                         RULE 26(f) REPORT
1.   Date of Rule 26(f) conference:
2.   Parties or counsel who participated in conference:



3.   If any defendant has yet to be served, please identify the
     defendant and state when service is expected.

4.   Date the Rule 26(a)(1) disclosures were made or will be made:

5.   If any party objects to making the initial disclosures required by
     Rule 26(a)(1) or proposes changes to the timing or form of those
     disclosures,
     (a) Identify the party or parties making the objection or
           proposal:




     (b)   Specify the objection or proposal:
6.   The Local Rules provide a 140-day period for discovery. If any
     party is requesting additional time for discovery,

     (a)   Identify the party or parties requesting additional time:




     (b)   State the number of months the parties are requesting for
           discovery:


months

     (c)   Identify the reason(s) for requesting additional time for
           discovery:

                 Unusually large number of parties

                 Unusually large number of claims or defenses

                 Unusually large number of witnesses

                  Exceptionally complex factual issues

                 Need for discovery outside the United States

                 Other:
     (d)   Please provide a brief statement in support of each of the
           reasons identified above:
VA   If any party is requesting that discovery be limited to particular
     issues or conducted in phases, please

     (a)   Identify the party or parties requesting such limits:




     (b)   State the nature of any proposed limits:




N
O    The Local Rules provide, and the Court generally imposes, the
     following deadlines:

     Last day for filing motions to add      60 days after issue is joined
     or join parties or amend pleadings

     Last day to furnish expert witness      60 days after Rule26(f
     report by plaintiff                          conference

     Last day to furnish expert witness      90 days after Rule 26(f)
     report by a defendant                              conference (or
                                                         60 days
                                                  after the answer,
                                                  whichever is later)
     Last day to file motions                       30 days after close of
                                                    discovery

     If any party requests a modification of any of these deadlines,

     (a)   Identify the party or parties requesting the modification:




     (b)   State which deadline should be modified and the reason
           supporting the request:




9.   If the case involves electronic discovery,

     (a)   State whether the parties have reached an agreement
           regarding the preservation, disclosure, or discovery of
           electronically stored information, and if the parties prefer to
           have their agreement memoralized in the scheduling order,
           briefly describe the terms of their agreement:




     (b)   Identify any issues regarding electronically stored
           information as to which the parties have been unable to
           reach an agreement:
10. If the case is known to involve claims of privilege or protection of
      trial preparation material,

     (a)   State whether the parties have reached an agreement
           regarding the procedures for asserting claims of privilege or
           protection after production of either electronic or other
           discovery material:



     (b)   Briefly describe the terms of any agreement the parties wish
           to have memoralized in the scheduling order (or attach any
           separate proposed order which the parties are requesting
           the Court to enter addressing such matters):




     (c)   Identify any issues regarding claims of privilege or
           protection as to which the parties have been unable to reach
           an agreement




11. State any other matters the Court should include in its scheduling
     order:




12. The parties certify by their signatures below that they have
     discussed the nature and basis of their claims and defenses and
the possibilities for prompt settlement or resolution of the case.
Please state any specific problems that have created a hindrance
to the settlement of the case:




This         day of                  , 20

                 Signed:
                                             Attorney for Plaintiff



                                             Attorney for Defendant
